                                     United States District Court
                                      FOR THE NORTHERN DISTRICT OF TEXAS
                                                DALLAS DIVISION

UNITED STATES OF AMERICA                                     §
                                                             §
v.                                                           §                      CRIM. ACTION NO. 3:20-CR-00175-S
                                                             §
AARON GARCIA-DIAZ (1)                                        §

                    REPORT AND RECOMMENDATION CONCERNING PLEA OF GUILTY

        AARON GARCIA-DIAZ (1), by consent, under authority of United States v. Dees, 125 F.3d 261 (5th Cir. 1997),
has appeared before me pursuant to FED. R. CRIM. P. 11, and has entered a plea of guilty to Count One of the Indictment.
After cautioning and examining AARON GARCIA-DIAZ (1) under oath concerning each of the subjects mentioned in
Rule 11, I determined that the guilty plea was knowledgeable and voluntary and that the offense charged is supported by an
independent basis in fact containing each of the essential elements of such offense. I therefore recommend that the plea of
guilty be accepted, and that AARON GARCIA-DIAZ (1) be adjudged guilty of (Count One) 8 U.S.C. § 1326(a), Illegal
Reentry After Removal from the United States and have sentence imposed accordingly. After being found guilty of the
offense by the District Judge:

☐
✔       The Defendant is currently in custody and should be ordered to remain in custody.

☐       The Defendant must be ordered detained pursuant to 18 U.S.C. § 3143(a)(1) unless the Court finds by clear and
        convincing evidence that the Defendant is not likely to flee or pose a danger to any other person or the community
        if released.

        ☐       The Government does not oppose release.
        ☐       The Defendant has been compliant with the current conditions of release.
        ☐       I find by clear and convincing evidence that the Defendant is not likely to flee or pose a danger to any other
                person or the community if released and should therefore be released under 18 U.S.C. § 3142(b) or (c).

        ☐       The Government opposes release.
        ☐       The Defendant has not been compliant with the conditions of release.
        ☐       If the Court accepts this recommendation, this matter should be set for hearing upon motion of the
                Government.

☐       The Defendant must be ordered detained pursuant to 18 U.S.C. § 3143(a)(2) unless: (1)(a) the Court finds there is
        a substantial likelihood that a motion for acquittal or new trial will be granted, or (b) the Government has
        recommended that no sentence of imprisonment be imposed, or (c) exceptional circumstances are clearly shown
        under § 3145(c) why the Defendant should not be detained; and (2) the Court finds by clear and convincing evidence
        that the Defendant is not likely to flee or pose a danger to any other person or the community if released.

        SIGNED May 4, 2021.


                                                       _____________________________________
                                                       UNITED STATES MAGISTRATE JUDGE


                                                            NOTICE
         Failure to file written objections to this Report and Recommendation within fourteen (14) days from the date of its
service shall bar an aggrieved party from attacking such Report and Recommendation before the assigned United States
District Judge. 28 U.S.C. §636(b)(1)(B).
                                    United States District Court
                                     FOR THE NORTHERN DISTRICT OF TEXAS
                                               DALLAS DIVISION

UNITED STATES OF AMERICA                                    §
                                                            §
v.                                                          §                     CRIM. ACTION NO. 3:20-CR-00175-S
                                                            §
AARON GARCIA-DIAZ (1)                                       §

                                        NOTICE REGARDING ENTRY OF A
                                               PLEA OF GUILTY

        In the event the Defendant decides at any time before trial to enter a plea of guilty, the United States Magistrate

Judge is authorized, in accordance with United States v. Dees, 125 F.3d 261 (5th Cir. 1997), with the consent of the

Defendant, to conduct the proceedings required by FED. R. CRIM. P. 11 incident to the making of the plea. If, after

conducting such proceedings, the Magistrate Judge recommends that the plea of guilty be accepted, a presentence

investigation and report will be ordered pursuant to FED. R. CRIM. P. 32. The assigned United States District Judge will

then act on the Magistrate Judge’s Report and Recommendation and if the plea of guilty is accepted, will adjudicate guilt

and schedule a sentencing hearing at which the District Judge will decide whether to accept or reject any associated plea

agreement and will determine and impose sentence. The Defendant may file written objections to the Magistrate Judge's

recommendation within fourteen (14) days from the date of the recommendation pursuant to 28 U.S.C. § 636(b)(1)(B).

                                                       CONSENT

        I hereby declare my intention to enter a plea of guilty in the above case and I request and consent to the
United States Magistrate Judge conducting the proceedings required by FED. R. CRIM. P. 11 incident to the making
of such plea. I understand that if my plea of guilty is then accepted by the District Judge, the District Judge will
decide whether to accept or reject any plea agreement I may have with the United States and will adjudicate guilt
and impose sentence.
        I acknowledge receipt of this document, given to me on this date.

SIGNED May 4, 2021.



 AARON GARCIA-DIAZ (1)                                               Defendant’s Attorney
